Citation Nr: 1512390	
Decision Date: 03/24/15    Archive Date: 04/01/15	

DOCKET NO.  12-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by chronic fatigue, to include reported bilateral elbow strain, shortness of breath, and headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression/anxiety, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969, and from December 1990 to September 1991, a portion which represented service in the Southwest Asia Theater of Operations.  

Pursuant to an agreement reached at a prehearing conference in February 2013, the issues on appeal have been recharacterized as noted on the title page of this decision.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a rating decision of September 1997, the RO denied entitlement to service connection for, among other things, fatigue as due to an undiagnosed illness.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the September 1997 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for chronic fatigue.  The Board agrees with the reopening of the appeal and will deal with the matter on the merits.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for chronic fatigue, as well as service connection for sleep apnea is being REMANDED to Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Fibromyalgia is not shown to have been present in service, or at any time thereafter.  

2.  An acquired psychiatric disorder, claimed as depression/anxiety, is not shown to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  An acquired psychiatric disorder, to include depression/anxiety, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned Veterans Law Judge in February 2013, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various other documentation provided by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for fibromyalgia, as well as for an acquired psychiatric disorder (claimed as depression/anxiety).  In pertinent part, it is contended that the Veteran's claimed fibromyalgia and psychiatric disorder had their origin during his period of service in the Persian Gulf War.  

In that regard, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the issues currently on appeal, the Board notes that, pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016.  

Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or medically unexplained multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of fibromyalgia or an acquired psychiatric disorder.  In fact, at the time of a service separation examination in August 1991, the Veteran denied any problems with depression or excessive worry, and similarly denied "nervous trouble of any sort."  Moreover, with the exception of a strain of the left ankle (for which service connection is already in effect), the Veteran denied any bone, joint, or other deformity.  A physical examination conducted at the time of service separation was essentially unremarkable, and no pertinent diagnoses were noted.  Nor was there any evidence of fibromyalgia or an acquired psychiatric disorder at the time of a subsequent United States Army Reserve "over 40" physical examination in December 1996.  

The Board observes that, at the time of a private medical examination in September 1991, the Veteran denied any problems with "nerves or anxiety."  Moreover, while at the time of a subsequent VA Persian Gulf protocol examination in October 1993, the Veteran voiced complaints of joint pain, that examination failed to demonstrate the presence of any abnormalities.  Significantly, a subsequent VA general medical examination in September 1995 was negative for the presence of fibromyalgia.  Moreover, a VA psychiatric examination conducted in conjunction with that general medical examination showed no evidence of any acquired psychiatric disorder.  In point of fact, at the time of that examination, the Veteran indicated that he did not think that he had a mental illness.

The Board observes that, on more recent VA Persian Gulf protocol examination in July 2010, and in response to the examiner's question as to how long he had suffered from fibromyalgia, the Veteran indicated that he did not, in fact, know what fibromyalgia was.  Significantly, at the time of that examination, it was noted that there was "no clinical evidence of fibromyalgia" as per the Veteran's symptoms or objective findings.  Moreover, following a VA psychiatric examination conducted at that same time, which examination involved a full review of the Veteran's claims folder, it was the opinion of the examiner that the Veteran displayed "no mental issues sufficient to produce a diagnosis (of an acquired psychiatric disorder)."  

The Board finds the aforementioned VA opinions highly probative, because those opinions are based at least in part upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for accessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners discussed the Veteran's medical history, evaluated all pertinent evidence of record, and provided well-reasoned medical opinions alluding to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from either fibromyalgia or an acquired psychiatric disorder.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of military service in the Persian Gulf.  However, and as is clear from the above, there is no indication that, either in service, or thereafter, the Veteran has suffered from either fibromyalgia or an acquired psychiatric disorder (including depression/anxiety).  Under the circumstances, service connection for the disabilities in question must be denied.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefits currently sought.  The Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor probative.  Significantly, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as when addressing medical causation or etiology.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression/anxiety, to include as due to an undiagnosed illness, is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a disorder characterized by fatigue (to include symptoms such as bilateral elbow strain, shortness of breath, and headaches), as well as sleep apnea, to include as due to an undiagnosed illness.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.

In that regard, at the time of the aforementioned VA Persian Gulf protocol examination in July 2010, it was noted that, while the Veteran did, apparently, suffer from obstructive sleep apnea, that pathology represented a diagnosable chronic multi-symptom illness with a partially explained etiology, with inadequate/insufficient evidence demonstrating a link between such pathology and exposure to smoke from oil well fires, pesticides and insecticides, indigenous infectious diseases, solvents, fuel fumes, ingestion of pyridostigmine bromide tablets, sarin gas, inhalation of ultra-fine grain sand particles, or the combined effect of multiple vaccines.  However, at the time of the aforementioned VA psychiatric examination conducted in July 2010, it was noted that the Veteran's "sleep disturbance" was "consistent with Gulf War Syndrome."  Moreover, following the Gulf War protocol examination, it was noted that the Veteran's fatigue, while not consistent with chronic fatigue syndrome, was "more likely than not" related, at least in part, to his diagnosis of severe obstructive sleep apnea.  Such evidence raises some question as to whether the Veteran suffers from a "sleep disturbance" separate and distinct from obstructive sleep apnea, and, if so, whether such pathology is, at least in part, responsible for his claimed fatigue.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's remaining claims.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2012, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA examination or examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of his claimed fatigue and sleep apnea.  These examinations should be conducted by physicians who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination(s), the appropriate examiner or examiners should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable "sleep disturbance" (to include, but not limited to, obstructive sleep apnea), and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include as due to an undiagnosed illness.  Should it be determined that the Veteran does, in fact, suffer from a chronic sleep disturbance which is in some way related to his period or periods of active military service, an additional opinion is requested as to whether the Veteran currently suffers from chronic fatigue which is at least as likely as not proximately due to, the result of, or aggravated by that sleep disturbance.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a disorder characterized by chronic fatigue (claimed to include such symptoms as bilateral elbow strain, shortness of breath, and headaches) and sleep apnea, to include as due to an undiagnosed illness.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in September 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in the case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


